Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court) UNIT FILED
EO STATES DISTRICT
DENVER, COLORADO

Car ina We Qontale & , Plaintiff DEC 16 2020

JEFFREY P. COLWELL
y. CLERK

Ong\e ood Lode and Sade
“Tom Galita>s Lown)
Sheila Gallegos Lowinery

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 2 of 12

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Corina Hontalee 0 Box 1013 Penyer. (2 HUI

(Name and complete mailing address)

 

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: Crake nod. Lock ara Ghde Yd > Broad wi Erglencool bo BO lis

(Name and complete mailing address)

Dd-189— 2568 town .Gallegas Crna hinted lock Com

(Telephone number and e-mail addres¢ if known)”

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

Title VU of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. 8§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 3 of 12

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: YUnaer disecmahon

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote ao accommodate disability
termination of employment retaliation

Lover (please specify) Consrched dis Unddo-

Defendant’s conduct was discriminatory because it was based on the following: (check all that

apply)
____ race er ___ national origin ___ age
____ color _* sex ___ disability
Supporting facts:
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 4 of 12

CLAIM TWO:

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

____ race ____ religion ____ national origin ___ age
___ color ___ sex ___ disability
Supporting facts:
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 5 of 12

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

“Nes (You must attach a copy of the administrative charge to this complaint)

No

Have a a notice of right to sue? (check one)
—~ Yes (You must attach a copy of the notice of right to sue to this complaint)

No

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

(Plaintiff's signature)

 

(Date)
(Revised December 2017)
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 6 of 12

REQUEST FOR RELIEF

Plaintiff requests the following relief:

legae aid

/
é

Date: yr] Lo Zu

(Plaintiff's Origina) Signature)

£0 Box 1073

(Street Address)

PEAWA CO ZO LD)

(City, State, ZIP)

 

(Telephone Number)

(Rev. 07/06) 6
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 7 of 12

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Denver Field Office

303 East 17 Avenue, Suite 410
Denver, CO 80203

(303) 866-1300

TTY (303) 866-1950

FAX (303) 866-1085
1-800-669-4000

 

Carina M. Gonzalez
PO Box 1073
Denver, CO 80201

RE: Carina M. Gonzalez v. ENGLEWOOD LOCK AND SAFE
EEOC Charge Number: 541-2019-01196

Subject: Dismissal of Charge
Dear Ms. Gonzalez,

This is to advise that we have made the determination to dismiss your charge of
employment discrimination (EEOC Charge No. 541-2019-01196) against ENGLEWOOD LOCK
AND SAFE. Our assessment of the charge included careful consideration of all the information
offered by both you and the employer.

Our review of your charge indicates that it is very unlikely that further investigation will
yield sufficient evidence to establish a violation of the laws that we enforce. Accordingly, we
decline to take further action on the subject charge. The enclosed Dismissal and Notice of Rights
represents a final determination by the U.S. Equal Employment Opportunity Commission (EEOC)
and describes your right to pursue this matter by filing a lawsuit within 90 days of receipt of the
notice. If you fail to file a lawsuit within the statutory 90-day period, your right to sue in federal
court will expire and cannot be restored by the EEOC.

We hope that this information is helpful to you.

 

Sincerely,
9/25/2020 f \ Cw
Date Helbis Varangot

Sr. EEOC Investigator
(720) 779-3612

Enclosures: Notice of Right to Sue
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 8 of 12

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Denver Field Office

303 East 17" Avenue, Suite 410
Denver, CO 80203

(303) 866-1300

TTY (303) 866-1950

FAX (303) 866-1085
1-800-669-4000

 

Carina M. Gonzalez
PO Box 1073
Denver, CO 80201

RE: Carina M. Gonzalez v. ENGLEWOOD LOCK AND SAFE
EEOC Charge Number: 541-2019-01196

Subject: Dismissal of Charge
Dear Ms. Gonzalez,

This is to advise that we have made the determination to dismiss your charge of
employment discrimination (EEOC Charge No. 541-2019-01196) against ENGLEWOOD LOCK
AND SAFE. Our assessment of the charge included careful consideration of all the information
offered by both you and the employer.

Our review of your charge indicates that it is very unlikely that further investigation will
yield sufficient evidence to establish a violation of the laws that we enforce. Accordingly, we
decline to take further action on the subject charge. The enclosed Dismissal and Notice of Rights
represents a final determination by the U.S. Equal Employment Opportunity Commission (EEOC)
and describes your right to pursue this matter by filing a lawsuit within 90 days of receipt of the
notice. If you fail to file a lawsuit within the statutory 90-day period, your right to sue in federal
court will expire and cannot be restored by the EEOC.

We hope that this information is helpful to you.

 

Sincerely,
9/25/2020 f \ es
Date Helbis Varangot

Sr. EEOC Investigator
(720) 779-3612

Enclosures: Notice of Right to Sue
Case 1:20-cv-03686-GPG Document1 File ye? USDC Colorado Page 9 of 12

 

EEOC Form § (11/09) Ae oe aye ct |

CHARGE OF DISCRIMINATION yN~ [R888 Presented To: Agency(ies) Charge No(s)
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act a [ | FEPA

 

 

 

 

 

 

 

Statement and other information before completing this farm,
ar. EEOC 541-2019-01196
Colorado Civil Rights Division _ and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.} Home Phone (incl. Area Code) Date of Birth
Ms. Carina M. Gonzalez (210) 382-8306
Street Address City, State and ZIP Cade

PO Box 1073, Denver, CO 80201

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No (include Area Code)
ENGLEWOOD LOCK AND SAFE 15 - 100 (303) 789-2569
Street Address City, State and ZIP Code

4310 S Broadway, Englewood, CO 80113

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Cade

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[J RACE [| COLOR SEX [| RELIGION [| NATIONAL ORIGIN 10-19-2017 12-10-2018
[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE ((f additional paper is needed, attach extra sheet(s)):
| began my employment with the Respondent in October 2017 as an Apprentice Locksmith. |
performed well and was quickly placed in the field after seven months. Locksmith is a traditionally
male dominated field and | experienced resistance from long term employees (male and female).
These employees constantly made comments referencing my gender which made feel isolated. One
supervisor (female) made my work environment uncomfortable by tapping me on the butt with a
parts-sleeve and asking me if | watched porn before having sex. My performance remained good and
| received a pay raise in December 2018. | quit my job December 10, 2018, in part, because of the
hostile work environment. The Respondent charged me approximately $1000.00 claiming it was the
cost of rekeying their three locations. Male employees who quit or were fired were not required to
pay any rekeying costs.

| believe | have been discriminated against based on my sex (female), in violation of Title VII of the
Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. [ NOTARY ~ When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

procedures. i swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

u » WIA ‘ SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
_X (month, day, year

Date chargilyadrty Signature

 

 

 
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 10 of 12

CP Enclosure with EEOC Form 5 (11/09)

Privacy AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FoRMNumBer/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000Ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate ana litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5S. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights.
under the Act.
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 11 of 12

ON

 

EEOC Form 5 (11/09) oe od te |

CHARGE OF DISCRIMINATION yi < GABIGS Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act ak FEPA
gery

Statement and other information before completing this form,

 

 

 

 

 

 

 

gh? EEOC 541-2019-01196
Colorado Civil Rights Division . and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs) Home Phone (incl. Area Code) Date of Birth
Ms. Carina M. Gonzalez (210) 382-8306
Street Address City, State and ZIP Code

PO Box 1073, Denver, CO 80201

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Name No, Employees, Members Phone No (include Area Code)

 

 

 

ENGLEWOOD LOCK AND SAFE 15 - 100 (303) 789-2569
Street Address City, State and ZIP Code

4310 S Broadway, Englewood, CO 80113

 

 

 

 

 

Name No Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[] RACE [| COLOR SEX [| RELIGION [| NATIONAL ORIGIN 10-19-2017 12-10-2018

[| RETALIATION [] AGE [| DISABILITY [] GENETIC INFORMATION
[| OTHER (Specify) {| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheel(s}):
| began my employment with the Respondent in October 2017 as an Apprentice Locksmith. |

_ performed well and was quickly placed in the field after seven months. Locksmith is a traditionally
male dominated field and | experienced resistance from long term employees (male and female).
These employees constantly made comments referencing my gender which made feel isolated. One
supervisor (female) made my work environment uncomfortable by tapping me on the butt with a
parts-sleeve and asking me if | watched porn before having sex. My performance remained good and
[ received a pay raise in December 2018. | quit my job December 10, 2018, in part, because of the
hostile work environment. The Respondent charged me approximately $1000.00 claiming it was the
cost of rekeying their three locations. Male employees who quit or were fired were not required to
pay any rekeying costs.

I believe | have been discriminated against based on my sex (female), in violation of Title Vil of the
Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fuily with them in the processing of my charge in accordance with their

 

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

u a» wm. ( SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
X (month, day, year)

Date chargifgadrty Signature

 

 

 
Case 1:20-cv-03686-GPG Document1 Filed 12/16/20 USDC Colorado Page 12 of 12

CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form Numeer/TITLE/DaTeE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DiSCLOSuRE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the compiaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or loca] Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NoTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone; or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
